06/08/2018
       IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT JACKSON
                          Assigned on Briefs May 2, 2018

               STATE OF TENNESSEE v. DONAVEN BROWN

                 Appeal from the Circuit Court for Tipton County
                     No. 3627     Joe H. Walker, III, Judge
                    ___________________________________

                          No. W2017-02532-CCA-R3-CD
                      ___________________________________

Defendant, Donaven Brown, appeals the trial court’s denial of his motion to correct an
illegal sentence filed pursuant to Tennessee Rule of Criminal Procedure 36.1. After
careful consideration, we affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which ALAN E. GLENN and
J. ROSS DYER, JJ., joined.

Donaven Brown, Mountain City, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Garrett D. Ward, Assistant
Attorney General; and Mark E. Davidson, District Attorney General, for the appellee,
State of Tennessee.


                                      OPINION


        Now approaching twenty years ago, Defendant stabbed and killed an inmate while
they were both incarcerated at a prison in Clifton, Tennessee. State v. Donaven Brown,
No. W1999-00629-CCA-R3-CD, 2000 WL 1346411, at *1 (Tenn. Crim. App. Sept. 14,
2000), perm. app. denied (Tenn. Mar. 19, 2001). As a result, Defendant was convicted of
first-degree murder and felony possession of a weapon in a penal institution. Id. In
1999, he was sentenced to life without parole for the murder conviction and three years
for the possession of a weapon conviction, to be served concurrently. Id. Defendant was
unsuccessful in his direct appeal. Id. Defendant was also denied habeas corpus relief.
Donaven Brown v. Wayne Brandon, Warden, No. M2005-00419-CCA-R3-HC, 2005 WL
2205897 (Tenn. Crim. App. Sept. 6, 2005), no perm. app. filed. In each appeal, this
Court affirmed the decision of the lower court. Id.; Donaven Brown, 2000 WL 1346411,
at *7.

        In December 17, 2017, Defendant filed a motion to correct an illegal sentence
under Tennessee Rule of Criminal Procedure 36.1. Defendant argued his sentence for
first-degree murder was illegal because the trial judge sentenced Defendant to life
without the possibility of parole rather than a jury. Additionally, Defendant stated that he
did not waive his consent to have the trial court determine his sentence, and therefore, the
trial court lacked jurisdiction to impose a sentence of life without parole. He also
claimed that the trial court’s application of enhancement factors violated the United
States Supreme Court’s opinion in Blakely v. Washington, 542 U.S. 269 (2004). The trial
court summarily denied the motion holding that it did not state a colorable claim for
relief. This appeal ensued. For reasons set forth below, we affirm the trial court’s ruling.

       Rule 36.1 permits a defendant to seek correction of an unexpired illegal sentence
at any time. See State v. Brown, 479 S.W.3d 200, 211 (Tenn. 2015). “[A]n illegal
sentence is one that is not authorized by the applicable statutes or that directly
contravenes an applicable statute.” Tenn. R. Crim. P. 36.1(a). Our supreme court has
interpreted the meaning of “illegal sentence” as defined in Rule 36.1 and concluded that
the definition “is coextensive, and not broader than, the definition of the term in the
habeas corpus context.” State v. Wooden, 478 S.W.3d 585, 594-95 (Tenn. 2015). The
court then reviewed the three categories of sentencing errors: clerical errors (those arising
from a clerical mistake in the judgment form), appealable errors (those for which the
Sentencing Act specifically provides a right of direct appeal), and fatal errors (those so
profound as to render a sentence illegal and void). Id. Commenting on appealable errors,
the court stated that those “generally involve attacks on the correctness of the
methodology by which a trial court imposed sentence.” Id. In contrast, fatal errors
include “sentences imposed pursuant to an inapplicable statutory scheme, sentences
designating release eligibility dates where early release is statutorily prohibited, sentences
that are ordered to be served concurrently where statutorily required to be served
consecutively, and sentences not authorized by any statute for the offenses.” Id. The
court held that only fatal errors render sentences illegal. Id. A trial court may summarily
dismiss a Rule 36.1 motion if it does not state a colorable claim for relief. Tenn. R. Crim.
P. 36.1(b)(2).

       Defendant previously raised the exact same issue regarding the trial court
sentencing in his pursuit of habeas corpus relief. Donaven Brown, 2005 WL 2205897, at
*1-2. In affirming the denial of habeas corpus relief, this Court previously held
Defendant’s argument regarding the trial judge sentencing Defendant rather than the jury
presented, at most, a claim that the judgment was merely voidable, not void. Id. As
noted above, the Supreme Court has interpreted the meaning of “illegal sentence” as
                                            -2-
defined in Rule 36.1 and concluded that the definition “is coextensive, and not broader
than, the definition of the term in the habeas corpus context.” Wooden, 478 S.W.3d at
594-95. Indeed, that Court observed the language of Rule 36.1 “mirrors” the definition
of an illegal sentence for habeas corpus purposes. Id. Furthermore, this exact claim of an
illegal sentence was previously litigated in Petitioner’s habeas corpus petition, and the
doctrine of collateral estoppel prevents us from revisiting the issue. See Alicia Shayne
Lovera v. State, No. W2014-00794-CCA-HC, 2014 WL 7432893, at *2-3 (Tenn. Crim.
App. Dec. 30, 2014), perm. app. denied (Tenn. May 18, 2015). Accordingly, this Court’s
analysis in Defendant’s habeas corpus action controls the outcome herein. Id. The trial
court correctly ruled that Defendant did not state a colorable claim for relief pursuant to
Rule 36.1.

                                           Conclusion

      For the aforementioned reasons, we affirm the judgment of the trial court.



                                             ____________________________________
                                             TIMOTHY L. EASTER, JUDGE




                                           -3-